This case was tried in the court below without a jury. A discussion of the evidence and inferences to be drawn therefrom would serve no useful purpose. It is sufficient to say that the conclusion of the trial judge finds support in the record, and in our opinion is not contrary to the great weight of the evidence, and is not plainly erroneous or manifestly wrong. Such being the case, the finding of the trial court has the effect of a verdict of a jury. Halle v. Brooks, 209 Ala. 486,96 So. 341.
The judgment appealed from is accordingly affirmed.
Affirmed.